Citation Nr: 0508426	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether the character of the appellant's discharge from 
service is considered a bar to the payment of VA benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The appellant served on active duty from October 1942 to 
February 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 administrative decision by the VA 
Special Processing Unit in Cleveland, Ohio.

The record reflects that jurisdiction over this appeal was 
subsequently transferred to the RO in Newark, New Jersey.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

In March 2000, the appellant filed a formal claim of 
entitlement to VA compensation benefits.  In support of his 
claim, the appellant submitted a Certification of Military 
Service, which was apparently issued by the National 
Personnel Records Center (NPRC) in August 2000.  This 
certificate characterized the appellant's discharge from the 
Army as honorable.

After receiving this document, the RO contacted the NPRC and 
requested that it forward all information pertaining to any 
upgraded discharge granted to the appellant.  In response, 
the NPRC submitted documents from the Board for Correction of 
Military Records, which is part of the U.S. Army Review 
Boards Agency.  These documents reveal that the appellant had 
filed a claim for an upgrade of the character of his 
discharge, but that no action was taken on this claim because 
his service records could not be located.

In an administrative decision dated in May 2002, it was 
determined that the appellant was ineligible for VA benefits 
because he had received an other than honorable discharge in 
1945.  See 38 C.F.R. § 3.12 (2004).

Thereafter, in January 2003, the RO forwarded copies of the 
all service records in the possession of VA to the U.S. Army 
Review Boards Agency Support Division to assist in any 
determination as to whether the character of the appellant's 
discharge should be upgraded.  In view of these facts, the 
Board concludes that a remand of this case is warranted 

While this case is in remand status, the Board finds that the 
RO should contact the U.S. Army Review Boards Agency Support 
Division and request copies of any decisions made by that 
agency in regard to the appellant's claim for an upgrade of 
the character of his discharge.

Accordingly, this case is remanded for the following actions:

1.  The RO should forward a copy of the 
August 2000 Certification of Military 
Service to the NPRC with a request that 
the agency provide basis for the 
determination on this form that the 
appellant had been honorably discharged 
from service.

2.  The RO should contact the U.S. Army 
Review Boards Agency and request copies 
of any decisions made by that agency in 
regard to the appellant's claim for an 
upgrade of the character of his 
discharge.

3.  Once this development has been 
completed, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the ROIC should 
issue a Supplemental Statement of the 
Case, and the appellant and his 
representative should be afforded time in 
which to respond.

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

